Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application, Amendments, and/or Claims
Applicant’s amendment of the claims filed 5 January 2021 has been entered. Applicant’s remarks filed 5 January 2021 are acknowledged.
Claims 1-28 are cancelled. Claims 29-43 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regard to the nonstatutory double patenting rejection over the claims of U.S. Patent No. 10,174,088 (“the ‘088 patent”) as set forth in the previous Office Action (mailed 10/05/2020) have been found to be persuasive. The present application is a divisional of Application No. 14/452,304 (“the parent application”). In the parent application, a new group of invention (Group III), drawn to a method for preparing an implantable bone graft material, was added in the non-Final Office Action dated 12/03/2015. The invention of Group I, drawn to a composition comprising a synthetic growth factor analogue and an osteoconductive material, was elected in the parent application and pursued to grant as U.S. Patent No. 10,246,499 on 04/02/2019. A continuation application (Application No. 15/819,444) was filed on 11/21/2017 and later issued as the ‘088 patent on 01/08/2019. The claims of the ‘088 patent are directed to the subject matter of the invention of Group I which is consonant with the restriction requirement. The claims of the present application is directed to the invention of Group III .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 24, 2021